Citation Nr: 1430754	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected gastrointestinal disability of gastroesophageal reflux disease (GERD), small sliding-type hiatal hernia, mild antroduodenitis.

2.  Entitlement to a rating in excess of 30 percent for service-connected dysthymia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The paper claims file and electronic records in Virtual VA and the Veterans' Benefits Management System (VBMS) have been reviewed and considered.

The May 2009 decision granted service connection and an initial 10 percent rating for gastrointestinal disability, and denied an increased rating from 10 percent for dysthymia (a mental health disability).  The Veteran perfected an appeal from these rating determinations.  In an October 2012 rating decision, the RO increased the rating for dysthymia to 30 percent for the entire period on appeal.  However, as this was not a full grant of the benefit sought, and the Veteran has not expressed satisfaction, the issue continues on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The October 2010 rating decision denied entitlement to TDIU.  Although the Veteran did not expressly submit a notice of disagreement or substantive appeal for this issue, he has continued to assert unemployability due to all of his service-connected disabilities.  Therefore, this issue is on appeal as part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran testified before the undersigned VLJ at a hearing at the RO in April 2013; a transcript is of record.  At that time, the VLJ noted that the Veteran and his representative asserted that an issue of service connection for sleep apnea was also on appeal before the Board.  Nevertheless, a review of the claims file shows that a rating decision had not yet been issued for sleep apnea at that time.  Rather, the RO denied service connection for sleep apnea in a March 2014 rating decision (on Virtual VA).  This decision indicates that the Veteran had filed a claim for service connection for sleep apnea in April 2013.  The Veteran's statements at the April 2013 hearing do not constitute a notice of disagreement, as they were received prior to the initial denial of the claim.  Further, the record does not otherwise include a notice of disagreement to the March 2014 denial, although the appeal period remains open.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.302 (2013) (requirements for appeal).  As such, the issue of service connection for sleep apnea is not currently on appeal and will not be addressed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication.  In brief, VA's duty to assist requires efforts to obtain possibly outstanding, pertinent medical records identified by the Veteran, as well as contemporaneous VA examinations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326. (2013).

First, during the April 2013 Board hearing, the Veteran reported ongoing VA and private treatment for his mental health and gastrointestinal disabilities.  His wife also appeared to reference inpatient or hospital treatment for mental health.  The claims file includes VA treatment records dated through March 2014 (including on Virtual VA and VBMS), but the most recent private records are dated in October 2007, prior to the Veteran's claim in October 2008.  Additionally, in an October 2012 statement, the Veteran indicated that he had undergone VA Vocational Rehabilitation at some point.  Therefore, attempts should be made to obtain any such records for which the Veteran provides necessary identification and release.

Additionally, the Veteran reported being in receipt of disability benefits from the Social Security Administration (SSA).  The RO obtained records from the SSA in May 2003 (contained in Volumes 1-2).  These records showed an initial grant of benefits in 1992, effective since 1990, with renewal in 1999, based on disabilities including the left knee (which is also service-connected) and mental health.  Any subsequent medical records or determinations from SSA should be requested.

The Veteran was last afforded a VA examination for his gastrointestinal disability in July 2010, and for his mental health disability in August 2010.  He was provided an examination April 2012 for his claim for TDIU, which only addressed his other service-connected disabilities of the left knee and lumbar spine (low back).  The Veteran has alleged a worsening of the disabilities on appeal since the last examinations.  Therefore, new VA examinations for each of these claims, and for TDIU, should be provided after all available medical records have been obtained.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  

Finally, all volumes of the paper claims file contain documents with Spanish language, either in whole or in part.  If the benefits sought remain denied, these documents should be translated to English before the case is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and complete the necessarily release for VA to obtain any outstanding treatment records for service-connected disabilities, and for any VA Vocational Rehabilitation records.  After receiving any necessary releases, request copies of all identified, outstanding records, to include any outstanding VA inpatient mental health records or VA treatment records dated since February 2014.  

2.  Request copies of any records or determinations relating to the Veteran's SSA disability benefits, including reevaluations or renewals, since May 2003.

3.  For all of the above-described records, all requests and responses should be documented in the file.  Requests for Federal records must continue until a determination is made that the records are unavailable or any further requests would be futile, and reasonable requests must be made for non-Federal records.  If any records are unavailable, notify the Veteran of the attempts and allow an opportunity to provide them.

4.  After completing the above to the extent possible, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected mental health and gastrointestinal disabilities.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to each examiner for review.  Review of the file should be noted in the examiner's report.  All necessary tests and studies should be conducted.  

Each examiner, as appropriate, should measure and record all subjective and objective symptoms of the Veteran's mental health and gastrointestinal disabilities, including any functional impairment and effects on employability.  An explanation must be provided for any opinion offered, with consideration of pertinent lay and medical evidence.

5.  Thereafter, schedule the Veteran for a VA examination to obtain an opinion regarding his employability based on all of his service-connected disabilities.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to the examiner for review.  Review of the file should be noted in the examiner's report.  

The examiner should offer an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, have rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal (or since October 2008).  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

An explanation must be provided for any opinion offered, with consideration of pertinent lay and medical evidence.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered

6.  Before returning the case to the Board, ensure that all Spanish documents in the claims file, including in all volumes of the paper claims file and any records in electronic form, have been translated to English.

7.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

